Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application and have been examined on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryohichi (KR 20150104625 A).
Regarding Claim 1, Ryohichi teaches a method of controlling a vacuum cleaner, the method comprising: sensing dust in a cleaning area by a dust sensor provided in the vacuum cleaner and determining a dust score based on the sensed dust (Ryohichi Para. [0011] "provided with a dust sensor means for detecting dust and dirt contained in the suction air stream, and performs cleaning by switching the cleaning mode according to the detection result of the dust detection means"); sensing a material of a floor in the cleaning area by a floor sensor provided in the vacuum cleaner; setting a cleaning mode of the vacuum cleaner based on the sensed material of the floor (Ryohichi Para. [0011] "provided with a floor surface detecting means for detecting 
Regarding Claim 2, Ryohichi teaches all the limitations of claim 1 and in addition teaches wherein the dust score is a percentage rate (Ryohichi Para. [0045] “In the present embodiment, the dust detection unit 61 includes a light emitting unit 61a and a light receiving unit 61b disposed to face each other, and is an optical sensor that detects dust from a change in the output of the light receiving unit 61b.” The dust is detected by the percentage of light blocked by the dust, resulting in a percentage rate, (no light blocked means 0% dust and all of the light blocked is 100% dust.))
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryohichi (KR 20150104625 A) in view of Hun (KR 100809740 B1).

Ryohichi as modified does not teach a height of the brush above the floor is determined based on the set cleaning mode. 
Hun however does teach a height of the brush above the floor is determined based on the set cleaning mode. (Hun Abstract Paragraph “The up/down control unit controls the height of the main body to change the interval between the surface to be cleaned and the rotation brush according to the condition of the surface to be cleaned, and detects the condition of the surface to be cleaned continuously to prevent damage of the surface to be cleaned by the rotation brush.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Ryohichi’s detection in light of Hun in order to prevent damage to the to the surface to be cleaned. (Hun Abstract Paragraph “The up/down control unit controls the height of the main body to change the interval between the surface to be cleaned and the rotation brush according to the condition of the surface to be cleaned, and detects the condition of the surface to be cleaned continuously to prevent damage of the surface to be cleaned by the rotation brush.”).
Regarding Claim 4, Ryohichi as modified teaches all the limitations of claim 3 and in addition teaches wherein the cleaning mode is associated with a prescribed dust rate (Ryohichi Para. [0011] “provided with a dust sensor means for detecting dust and dirt contained in the 
Regarding Claim 5, Ryohichi as modified teaches all the limitations of claim 3 and in addition teaches further comprising: setting the rotation speed of the brush that is provided in the nozzle of the vacuum cleaner after the setting of the cleaning mode (Ryohichi Para. [0078]-[0079] ”When it is determined that there is much dust, the control unit 100 controls the self-propelled vacuum cleaner 1 to perform cleaning by increasing the rotation speed of the electric blower 4. By increasing the rotation speed of the electric blower 4, a stronger negative pressure can be generated inside the self-propelled vacuum cleaner 1, and dust can be sucked with a stronger suction force. In addition, instead of a change in the rotation speed of the electric blower 4 or together with a change in the rotation speed of the electric blower 4 for example, the main 
But Ryohichi as modified but does not teach setting the height of the brush after setting the rotational speed of brush.
However there a finite number of options for the order in which the height of the brush and rotation speed of the bush are set. Namely, the height of the brush is set before, after or at the same time as the setting of the rotational speed of the brush. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the height of the brush after setting the rotational speed of the brush as doing so merely involves choosing between the three options. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions (Manually or by machine), with a reasonable expectation of success (See MPEP 2143(I)(E)).
Regarding Claim 6, Ryohichi as modified as modified teaches all the limitations of claim 5 and in addition teaches wherein the setting of the cleaning mode (Ryohichi Para. [0011] “Further, the self-propelled vacuum cleaner 1 is provided with floor detection means for 
But does not teach explicitly teach the setting of the cleaning mode, the setting of the rotational speed, and the setting of the height of the brush are sequentially performed after sensing the material of the floor. 
However there a finite number of options for the order in which sensing the material of the floor and the cleaning mode, the rotational speed, the height of the brush are set. Namely the cleaning mode, the rotational speed and the height of the brush are set before after or at the same time the material of the floor is sensed. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the cleaning mode, the rotational speed and the height of the brush after sensing the material of the floor. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject 
	Regarding Claim 7 Ryohichi as modified teaches all the limitations of claim 3 and in addition teaches, further comprising: setting the rotation speed of the brush provided in the nozzle of the vacuum cleaner after setting the cleaning mode (Ryohichi Para. [0116] “When it is determined that the floor surface is a carpet, the control unit 100 drives the electric blower 4 in strong operation as the second cleaning mode, and sets the main brush 9 at a higher rotational speed than the first cleaning mode”).
	Regarding Claim 8, Ryohichi as modified teaches all the limitations of claim 7 and in addition teaches, wherein the setting of the cleaning mode and the setting the rotation speed of the brush provided in the nozzle of the vacuum cleaner after sensing the material of the floor (Ryohichi Para. [0116] “When it is determined that the floor surface is a carpet, the control unit 100 drives the electric blower 4 in strong operation as the second cleaning mode, and sets the main brush 9 at a higher rotational speed than the first cleaning mode”).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryohichi (KR 20150104625 A) in view of Yun (KR 20170033579 A).
Regarding Claim 9, Ryohichi as modified teaches all the limitations of claim 1 but does not explicitly teach wherein the determined suction power of the vacuum cleaner is a first determined suction power, and wherein the method further comprises determining a second suction power of the vacuum based on sensing a change in at least one of the sensed dust or the floor material between a first region of the floor and a second region of the floor
However Yun does teach wherein the determined suction power of the vacuum cleaner is a first determined suction power, and wherein the method further comprises determining a 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ryohichi in view of Yun in order to improve the battery consumption of a cleaning robot by efficiently controlling the suction force of the cleaner. (Yun Para [0003]-[0004] “Since the cleaning robot performs cleaning while driving wirelessly after the battery is charged in the docking station, its suction power is weaker than that of a general vacuum cleaner. Recently, cleaning robots with improved maximum suction power have been released. However, as the suction power increases, the battery consumption also increases. In order to increase the usage time of the cleaning robot, it is necessary to appropriately control the suction power of the cleaning robot according to the situation. In order to solve the above problem, a cleaning robot capable of efficiently cleaning by controlling a suction force or a traveling path of the cleaning robot according to a floor condition, and a control method thereof are provided.”)
Regarding Claim 10, Ryohichi as modified teaches all the limitations of claim 9 and in addition teach wherein when the second determined suction power is greater than the first determined suction power, the method further comprises operating the vacuum cleaner based on 
Regarding Claim 11, Ryohichi as modified teaches all the limitations of claim 9 and in addition teach wherein when the second determined suction power is less than the first determined suction power, the method further comprises: continuing to operate the vacuum cleaner based on the first determined suction power during a prescribed time period after sensing the change in the at least one of the sensed dust or the floor material, and operating the vacuum cleaner based on the second determined suction power after the prescribed time period passes. (for the described cleaner in Yun when detecting a change in the floor that would reduce the suction power, the cleaner delays, continues cleaning the previous floor area and afterwards returns to the and reduces its suction power then cleans the new area (Yun Para. [0124]-[0130] "When the cleaning robot 100 crosses the boundary B between the area corresponding to the hard floor and the area corresponding to the soft floor while cleaning the area corresponding to the soft floor, the controller 110 determines that the floor state is the soft floor. It can be judged that the hard floor has changed from at this time, the controller 110 may rotate the driving direction of the cleaning robot 100 by 180 degrees to re-enter the area corresponding to the soft floor. Specifically, the controller 110 may control the driving direction by transmitting a control signal to the driving unit 120. As such, when the cleaning robot 100 moves from the area corresponding to the soft floor to the area corresponding to the hard floor, the control unit 110 determines this and causes the cleaning robot 100 to re-enter the area corresponding to the soft 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryohichi (KR 20150104625 A) in view of Hideji (JP 23834931 B2). 
Regarding Claim 12, Ryohichi as modified teaches all the limitations of claim 1 and in addition teach wherein determining the suction power of the vacuum cleaner based on the set cleaning mode and the dust score includes: operating a suction motor of the vacuum cleaner at a first rotational speed when the dust score is less than a first set value operating the suction motor of the vacuum cleaner at a second rotational speed that is greater than the first rotational speed when the dust score is equal to or greater than the first set value (Ryohichi Para [0078] “when it is determined that there is much dust, the control unit 100 controls the self-propelled vacuum cleaner 1 to perform cleaning by increase the rotation speed of the electric blower 4. By increasing the rotation speed of the electric blower 4, a stronger negative pressure can be generated inside the self-propelled vacuum cleaner 1, and dust can be sucked with a stronger suction force.” Increasing the rotational speed (to a second speed) of the blower based on detecting a large amount of dust means (a first set value) that when the level of dust is below that value the rotation speed is lower (a first speed).);  
However Ryohichi does not teach a second set value that is larger than the first set value; and 31K-1928operating the suction motor of the vacuum cleaner at a third rotational speed that is greater 
However Hideji does teach a second set value that is larger than the first set value; and operating the suction motor of the vacuum cleaner at a third rotational speed that is greater than the first and second rotational speeds when the dust score is equal to or greater than the second set value. (Hideji Para [0017] “As can be seen from the figure, the average power consumption is smaller when the suction force is changed. However, regarding the dust collection efficiency, it contributes to dust collection considerably in a cycle in which the suction force is made larger than the medium, and even if the suction force is changed, it does not decrease as compared with the conventional case. That is, in order not to reduce the dust collection efficiency while suppressing the power consumption, as shown in FIG. 5A, the suction force occupies below the reference value from the area S1 in which the suction force occupies above the reference value. The area should be larger than S0 + S2.” And further Figure 5A (Figure 1 in this document) which is Described as “FIG. 5A is a diagram showing an example of a change in suction force.” In Para [0048] Show that there is a range of suction powers as determined by the suction force, meaning that there are minimum two values that are used as thresholds for determining which of the three increasing rotational speeds are appropriate).

    PNG
    media_image1.png
    330
    486
    media_image1.png
    Greyscale

Figure 5A of Hideji
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ryohichi in view of Hideji in order to reduce power consumption (Hideji Para [0004] “In view of the above problems, it is an object of the present invention to keep the power consumption low while preventing a decrease in dust collection efficiency”)
Regarding Claim 13, Ryohichi as modified teaches all the limitations of claim 12 and in addition teach wherein the sensing the material of the floor in the cleaning area includes determining whether the floor is carpeted or uncarpeted (Ryohichi Para [0054] “Moreover, when the floor surface determined immediately before is a carpet,”), and wherein the first set value is determined based on whether the floor is carpeted or uncarpeted (Ryohichi Para [0055], specifically “Moreover, when the floor surface determined immediately before is a carpet, the dust amount determination part 100a compares the counted number of pulses with the threshold value n3 of the number of pulses. Then, the dust amount determining unit 100a determines that 
	However Ryohichi does not explicitly teach and the second set value are determined based on whether the floor is carpeted or uncarpeted.
	However Ryohichi does teach changing the first value based on whether the floor is carpeted or uncarpeted, and it would be obvious that Ryohichi as modified in claim 12 teaches modifying the second value in order to maintain cleaning appropriate and effective for the surface that is being cleaned (Ryohichi Para. [0112] "by appropriately setting the contents of the second cleaning mode according to the type of the floor surface, cleaning can be performed more effectively"). The method of modifying a value has been made part of the ordinary capabilities of one skill in the art based on the teachings of Ryohichi. Thus one of ordinary skill in the art would have been capable of applying this known method based on the prior art, and the results would have been predictable to one of ordinary skill in the art. See MPEP 2143(I)(C).  
Claims 14, 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryohichi (KR 20150104625 A) in view of Hun (KR 100809740 B1).
Regarding Claim 14, Ryohichi teaches A vacuum cleaner comprising: a nozzle having an opening to receive dust from a floor (Suction port Described in para [0022], not shown); a brush rotatably provided in the nozzle (Figure 5); a nozzle motor configured to rotate the brush (Brush drive unit 90); a suction motor configured to provide a suction force to suction dust into the hole of the nozzle (Electric blower 4); a floor sensor configured to sense a characteristic of the floor (floor determination unit); and a controller (100) configured to set an operation mode of the nozzle based on the characteristic of the floor sensed by the floor sensor (Parag [0011] "Further, the self-propelled vacuum cleaner 1 is provided with floor detection means for detecting the state 
But Ryohichi does not teach a nozzle motor configured to adjust a height of the brush; 
However Hun does teach a vacuum with a nozzle motor configured to adjust a height of the brush (Hun Abstract Paragraph “A suction brush assembly capable of automatic height adjustment is provided to prevent damage of carpet due to a rotation brush by automatically controlling the distance between the rotation brush and the surface to be cleaned according to the condition or kind of the surface to be cleaned. A suction brush assembly capable of automatic height adjustment comprises a main body(10) of a suction body, and an up/down control unit” and “The height driving part includes a second motor(31), a wheel shaft(38), a power transmission part. The wheel shaft subject to rotation force from the second motor through the power transmission part reciprocates the main body of the suction brush around a pair of main wheel.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ryohichi in light of Hun in order to claim the benefits of a suction brush with adjustable height in order to prevent any damage to the surface to be cleaned. (Hun Abstract Paragraph “The up/down control unit controls the height of the main body to change the interval between the surface to be cleaned and the rotation brush according to the condition of the surface 
Regarding claim 15, Ryohichi as modified teaches all the limitations of claim 14 and in addition teaches wherein the floor sensor determines whether floor is carpeted or uncarpeted, and the controller sets the operation mode based on whether floor is carpeted or uncarpeted. (Ryohichi Para [0054] “Moreover, when the floor surface determined immediately before is a carpet, the dust amount determination part 100a compares the counted number of pulses with the threshold value n3 of the number of pulses. Then, the dust amount determining unit 100a determines that the dust is small when the counted number of pulses is less than n3, and determines that the dust is large when the counted number of pulses is n3 or more.” The controller set the sensor threshold based on the sensed material of the floor) (The controller of Ryohichi changes its operation mode, by changing the threshold value for changing the suction power and rotational speed based on the whether the floor is carpeted or uncarpeted) .
Regarding claim 17, Ryohichi as modified teaches all the limitations of claim 14 and in addition teaches further comprising: a dust sensor (202) configured to sense an amount of dust on the floor (Ryohichi Para. [0003] “The self-propelled device 201 includes a dust detection means 202 for detecting dust on a floor surface,“) wherein the controller is further configured to determine a suction power of the nozzle based on the operation mode and the sensed amount of dust on the floor. (Ryohichi Para [0078] “When it is determined that there is much dust, the control unit 100 controls the self-propelled vacuum cleaner 1 to perform cleaning by increasing the rotation speed of the electric blower 4. By increasing the rotation speed of the electric blower 4, a stronger negative pressure can be generated inside the self-propelled vacuum cleaner 1, and dust can be sucked with a stronger suction force.”)

Claim 16, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ryohichi (KR 20150104625 A) in view of Hun (KR 100809740 B1), as applied to Claims 14 and 19, in further view of Yun (KR 20170033579 A).
Regarding Claim 16, Ryohichi as modified teaches all the limitations of claim 14, but does not teach wherein the floor sensor is configured to sense respective characteristics of the floor in a first region and a second region, and wherein the controller is further configured to set respective operation modes of the nozzle for the first region and second region based on the respective characteristics of the floor in the first region and the second region. 
However Yun does teach wherein the floor sensor is configured to sense respective characteristics of the floor in a first region and a second region, and wherein the controller is further configured to set respective operation modes of the nozzle for the first region and second 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ryohichi in view of Yun in order to improve the battery consumption of a cleaning robot by efficiently controlling the suction force of the cleaner. (Yun Para [0003]-[0004] “Since the cleaning robot performs cleaning while driving wirelessly after the battery is charged in the docking station, its suction power is weaker than that of a general vacuum cleaner. Recently, cleaning robots with improved maximum suction power have been released. However, as the suction power increases, the battery consumption also increases. In order to increase the usage time of the cleaning robot, it is necessary to appropriately control the suction power of the cleaning robot according to the situation. In order to solve the above problem, a cleaning robot capable of efficiently cleaning by controlling a suction force or a traveling path of the cleaning robot according to a floor condition, and a control method thereof are provided.”) 
Regarding claim 20, Ryohichi as modified teaches all the limitations of claim 17 but does not explicitly teach the controller, when changing the suction power of the nozzle, is further configured to: immediately increase a rotational speed of the suction motor when increasing the suction power of the nozzle; and decrease the rotational speed of the suction motor after a prescribed delay period when decreasing the suction power of the nozzle.
However, Yun does teach the controller (Yun 110), when changing the suction power of the nozzle, is further configured to: immediately increase a rotational speed of the suction motor .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ryohichi (KR 20150104625 A) in view of Hun (KR 100809740 B1) and in further view of Hideji (JP 23834931 B2). 
Regarding Claim 18, Ryohichi as modified teaches all the limitations of claim 17 and in addition wherein the controller (Ryohichi 100), when determining the suction power of the 
However, Ryohichi does not teach a second set value that is larger than the first set value and operate the suction motor at a third rotational speed that is greater than the first and second rotational speeds when the amount of dust is equal to or greater than the second set value, and wherein the second set value are set based on the characteristic of the floor.
However Hideji does teach a second set value that is larger than the first set value; and operating the suction motor of the vacuum cleaner at a third rotational speed that is greater than 

    PNG
    media_image1.png
    330
    486
    media_image1.png
    Greyscale

Figure 5A of Hideji

	Further, as Ryoichi teaches the first set value is based on the characteristics of the floor, and Ryohichi as modified above teaches two set values, it would be obvious to one of ordinary skill in the art to similarly modify the second set value to be based on the characteristics of the floor as the first set value is in order. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Masaki (JP 2001224544 A) Teaches a vacuum cleaner with that adjusts the power of the suction motor based on the type of floor it is cleaning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.J.M./Examiner, Art Unit 3723  

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723